Citation Nr: 1757427	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 rating decision which, among other things, denied service connection for major depressive disorder; and a subsequent April 2011 rating decision which confirmed and continued the previous denial of service connection for major depressive disorder and also denied service connection for generalized anxiety disorder.     

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at Board hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

In a June 2016 decision, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a January 2017 Joint Motion for Remand (JMR), the Court issued an Order in February 2017 that vacated and remanded the Board's June 2016 decision that denied service connection for an acquired psychiatric disorder.

In June 2017, the Board remanded this matter for additional development.  As explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2017 remand instructed the RO to obtain a VA opinion as to whether the Veteran's current mental health disabilities are related to service.  In July 2017, the Veteran underwent a VA psychiatric examination.

The July 2017 VA examiner indicated that he could not find markers to substantiate the Veteran's claimed stressor of military sexual trauma.  In this regard, the examiner noted that the Veteran reported depression in 1967 but denied it in a 1970, adding that service treatment records were silent with regard to any other possible markers.  Further, the examiner concluded that there no evidence that the Veteran currently had a mental health disability that began in service.  In this regard, the examiner stated that there was no evidence of any continuity of symptoms that might have originated in service.  In this context, the examiner alluded to a 1970 medical examination that is silent with regard to mental health symptoms.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Here, the July 2017 VA opinion did not comply with the Board's remand directives.  In detail, the VA examiner did not consider (a) four lay statements (received in March 2014) regarding observed changes in the Veteran's behavior and mood following service, (b) a VA psychiatrist's assessment (in January and August 2014) that the Veteran met the criteria for chronic adjustment disorder, as likely as not due to events in service, including the MST, and (c) evidence concerning the Veteran's anxiety due to not hearing from his brother for 9 to 10 months, as expressly requested by the Board in its June 2017 remand.  Additionally, the examiner relied on the absence of corroborating evidence to rule out a nexus between current symptoms and service.  For these reasons, an adequate opinion is not of record.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board has no choice but to remand for a new opinion. 

For purposes of a new VA opinion, the examiner should note that the Veteran has confirmed diagnoses of major depressive disorder and generalized anxiety disorder.  The examiner should then opine as to whether these or any other current mental health diagnoses is as least as likely as not etiologically related to service.

The examiner should also note that evidence of markers is noted limited to service treatment records.  Other evidence can show markers, to include service personnel records and lay statements.  See 38 C.F.R. § 3.304(f)(5) (2017) (stating that evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident, to include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy).  

The examiner should particularly consider whether a mental health disability manifested in service.  In this regard, the examiner should consider third-party statements regarding observed changes in the Veteran's behavior and mood following service, from four individuals who knew him before and after service.  See statements received in March 25, 2014.  A family member reported that after returning from service the Veteran did not act like his normal self, drinking and smoking a lot and seeming to have a chip on his shoulder.  The Veteran's mother reported that the Veteran seemed distant after his discharge.  His former step-daughter recalled that the Veteran had a short temper after returning from the Army when she was six years old.  His former spouse indicated that she did not know what happened while the Veteran was stationed in Germany, but that he came home a stranger.  She also stated that she believed that the Veteran was exposed to a variety of drugs while in Germany.  

The examiner should also consider the Veteran's mental health history, including his history of substance abuse, as documented in VA treatment records and reported by the Veteran in his August 2014 Board hearing.  (The examiner should consult the hearing transcript.)  The examiner should consider evidence indicating that the Veteran developed anxiety as a result of not hearing from his brother (who served and was injured in Vietnam) for nine to ten months after returning from service.  See CAPRI records received May 19, 2016, at 155; see also March 2014 statement from the Veteran's ex-wife.  

The examiner should also address a VA psychiatrist's assessment that the Veteran met the criteria for chronic adjustment disorder, as likely as not due to events in service, including the MST.  See CAPRI records received April 9, 2014, at 33-36 (in Virtual VA/LCM); CAPRI records received May 19, 2016, at 155-157.  As stated in the 2nd footnote on page 4 of the JMR, the use of the word "including" by the treating psychiatrist is vague as it suggest the diagnosis is related to multiple in-service factors, not just the report MST.  The examiner should also note that a July 2013 VA treatment note shows multiple Axis I diagnoses.  It indicates "r/o MST."  See CAPRI records received November 15, 2016, at 34-36.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the July 2017 VA examination, or another qualified mental health examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner is to respond to the following:

Is it as least as likely as not (probability of 50 percent or more) that any current mental health disability began in service or is otherwise related to the Veteran's active service?

The examiner should note that the Veteran has confirmed diagnoses of major depressive disorder and generalized anxiety disorder.  The examiner should indicate whether these or any other current diagnoses began in service or is otherwise related to service.  In doing so, the examiner should consider and address the Veteran's contentions and the relevant evidence, in particular, the medical and lay evidence highlighted in the narrative part of this Remand.  This includes, but is not limited to, the following:

* The Veteran's contention that his mental health disabilities are related to the alleged military sexual trauma (MST).  See August 2010 statement; August 2014 Board hearing transcript at 3-7.  Should the examiner conclude that there is no verified stressor, so as to warrant a diagnosis of PTSD, the examiner should nonetheless consider the extent to which the Veteran's current diagnoses of major depressive disorder and generalized anxiety disorder are related to the alleged event.

* Third-party statements regarding observed changes in the Veteran's behavior and mood following service, from four individuals who knew him before and after service.  See statements received in March 25, 2014.

* The Veteran's mental health history, including his history of substance abuse, as documented in 
VA treatment records and reported by the Veteran in his August 2014 Board hearing.  (The examiner should consult the hearing transcript.)  

* Evidence that the Veteran developed anxiety as a result of not hearing from his brother (who served and was injured in Vietnam) for nine to ten months after returning from service.  See CAPRI records received May 19, 2016, at 155; see also March 2014 statement from the Veteran's ex-wife.  

* A VA psychiatrist's assessment in January and August 2014, indicating that the Veteran met the criteria for chronic adjustment disorder, as likely as not due to events in service, including but not limited to the MST.  

The examiner should provide a comprehensive rationale for any opinion offered, to include references to the evidence of record, as appropriate.  

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


